DETAILED ACTION
Claim Objections
Claims 6-7 are objected to because of the following informalities: Regarding claim 6 (line 2), the phrase “cutting the superjacent portion…” should be “cutting of the superjacent portion of the first ply”.
Regarding claim 7, line 3, the phrase “the cutting the superjacent portion…” should be “the cutting of the superjacent portion”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 13, 17, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 9,168,668 to Mathon et al.
In re claim 1, Mathon teaches an automated method for trimming a multi-ply structure comprising at least a first ply (18) and a second ply (18’), the method comprising: 
applying the first ply (18) over a platen (24); 
positioning a cutting board (104) over a protected portion of the first ply (18); 
applying the second ply (18’) over the platen (24) such that the cutting board is between the protected portion of the first ply (18) and a superjacent portion of the second ply (18’); 
and cutting the superjacent portion of the second ply (via 200).
In re claim 13, the first ply comprises a first composite material (Col. 3, lines 22-26).
In re claim 17, wherein the second ply comprise a second composite (Col. 3, lines 22-26).
In re claim 22, wherein the positioning the cutting board (104) over the protected position of the first ply (18) comprises positioning the cutting board in direct contact with the protected portion of the first ply (18).

Claims 1-3, 12, 13, 17, 22, 26, 31, and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 3,713,941 to Saurs.
In re claim 1, Saurs eaches an automated method for trimming a multi-ply structure comprising at least a first ply (24) and a second ply (25), the method comprising: 
applying the first ply (24) over a platen (44,45); 
positioning a cutting board (65) over a protected portion of the first ply (24); 
applying the second ply (25) over the platen (44,45) such that the cutting board is between the protected portion of the first ply (24) and a superjacent portion of the second ply (25); 
and cutting the superjacent portion of the second ply (via 70).
In re claim 2, further comprising, prior to the applying the first ply (24), positioning a film (a film of air via the vacuum 55) over the platen (44,45).
In re claim 3, prior to the applying the first ply, positioning the cutting board over a protected portion of the film (Col. 3, lines 41-53).
The Examiner has interpreted that since the cutting board can be stationary, it can be positioned over a protected film (of air) prior to unwinding of the first ply (24).
In re claim 12, wherein the applying the first ply (24) over the platen comprises using a laminator (92) moveable with respect to the platen.
In re claim 13, the first ply comprises a first composite material (the first ply is a thermoplastic which is a polymer composite material).
In re claim 17, wherein the second ply comprise a second composite (the second ply is a thermoplastic which is a polymer composite material).
In re claim 22, wherein the positioning the cutting board (65) over the protected portion of the first ply (24) comprises positioning the cutting board (65) in direct contact with the protected portion of the first ply (24(.
In re claim 26, wherein the applying the second ply (25) over the platen comprises using a laminator (92) moveable with respect to the platen.
In re claim 31, Saurs teaches an automated multi-ply structure trimming system comprising 
a platen (44,45); 
a laminator (92) movable relative to the platen to apply at least a first ply and a second ply over the platen; 
a cutting board (65) moveable relative to the platen and positionable between the first ply and the second ply; and 
a cutting tool (70) movable with respect to the platen to cut the second ply.
In re claim 35, further comprising an automated actuator operationally associated with the cutting tool (Col. 5, lines 19-26).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 33 is rejected under 35 U.S.C. 103 as being unpatentable over Saurs in view of US Patent No. 3,788,179 to Vallier.
In re claim 33, Saurs teaches a cutting board is movable relative to the platen (Col. 3, lines 41-53), but does not teach the cutting board is moveable about an axis of rotation.
Vallier teaches rotating a cutting board (38) can be rotated about an axis (Col. 3, lines 4-31). The rotation extends the lifetime of the cutting board (Col. 3, lines 23-31).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to rotate the cutting board of Saurs about an axis of rotation as taught by Vallier to extend the life of the cutting board which provides a substantial savings in cost and also a substantial improvement in quality of the material being cut (Col. 3, lines 20-31).

Allowable Subject Matter
Claims 4-7, 23, 25, 28-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 4-7 are directed to the position of the cutting board over the film with respect to the first and second ply materials. Saurs teaches a very specific location of the cutting board between the ply in order to cut a rectangular portion from the second ply to properly receive the book pages. Rearranging the cutting board would lead to both the first and second ply material of Saurs being cut which would destroy the device for its intended use. Claims 23,25 are directed to a cutting board being connected to a swing arm about an axis or rotation which also has the ability to slide. Saurs teaches the cutting board is moveable or stationary and Vallier teaches rotating the cutting board; however, there is no teaching to rotating the cutting board via a swing arm and slide arrangement. Regarding claims 28-30 Saurs teaches cutting a first ply but does not teach cutting a second ply material. Cutting the second ply of Saurs would destroy the intended function of the device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER S MATTHEWS whose telephone number is (571)270-5843. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER S MATTHEWS/
Primary Examiner, Art Unit 3724